DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 27, 29, and 31 of U.S. Patent No. 11,076,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning (US 20040081273 A1).
With regards to claim 40, Ning discloses Ning discloses a scanning system (cone beam volume computed tomography (CBVCT), [0003], [0048] and Fig.2A) comprising: a three-dimensional (3D) beam modulation filter 242 with a thickness profile that compensates for intensity variations of a measured signal at a detector when a person's breast is imaged by a cone beam of the CBCT system (compensation filter 242 with a designated shape is thickness variant [0103]). It is noted that the filter taught by Ning would comprise an x-ray path thickness profile that varies with a cone angle and varies with a fan angle of a cone beam based on its variable thickness. It is also noted that apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 29-35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Machida (US 20150201898 A1).
With regards to claims 21 and 39, Ning discloses a method and a scanning system (cone beam volume computed tomography (CBVCT), [0003], [0048] and Fig.2A) comprising: a three-dimensional (3D) beam modulation filter 242 with a thickness profile that compensates for intensity variations of a measured signal at a detector when a person's breast within a breast class is imaged by a cone beam of the CBCT system (compensation filter 242 with a designated shape is thickness variant [0103]). Ning does not explicitly teach receiving a plurality of CBCT datasets acquired using a CBCT system from a plurality of persons with different breast shapes and sizes; selecting a subset of the CBCT datasets to define a breast class, said breast class having a breast class x-ray path length profile; and fabricating the 3D beam modulation filter, using the breast class x-ray path length profile. However, Ning does teach wherein the beam compensation filter comprises a shape and thickness to take into account the shape and of the breast [0042, 0103], which suggests that either the filter is adjustable or replaceable, both being within the technical grasp of one skilled in the art. Schilling is in the same field of CT scanner systems ([0003], [0010]). In addition, Machida is in the field of breast tomography and teaches a plurality of filters having different shapes that correspond to different breast shapes [0048] (Fig. 5) in order to improve image quality. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ning with the claimed method steps. It is noted that in one embodiment, Machida teaches selecting a filter among six different filters [0046] (Fig. 7), which suggests that the different filters are optimized to correspond with the majority of different breast types. Although Machida does not explicitly teach receiving a plurality of CBCT datasets acquired using a CBCT system from a plurality of persons with different breast shapes and sizes and selecting a subset of the CBCT datasets to define a breast class, said breast class having a breast class x-ray path length profile, such a modification would have been known and considered obvious. One of ordinary skill in the art would have been motivated to execute such a modification to determine the most common breast shape/size/thickness variations to efficiently perform a desired scan.
With regards to claims 29 and 30, Ning in view of Machida teach a plurality of thickness variable filters (See Ning; [0103]) that correspond to a plurality of breast classes (See Machida; [0046], Fig. 7). Although Ning in view of Machida do not explicitly teach wherein the plurality of subsets are fewer than the plurality of CBCT datasets, such a modification would have been known and considered obvious since in order to select the most appropriate six types of filters taught by Machida, more than six data inputs would have had to have been evaluated. One of ordinary skill in the art would have been motivated to execute such a modification to determine the most common breast shape/size/thickness variations to efficiently perform a desired scan.
With regards to claim 31, Ning in view of Machida do not teach the claimed datasets and subsets. Nevertheless, such a modification was known and considered obvious in view of selecting the most appropriate filter configurations to represent the desired breast types.
With regards to claims 32-35, Ning discloses wherein the shape of the breast is considered when selecting the filter [0042]. Although Ning does not specifically teach the claimed subsets, such a modification would have been known. Classifying the various breast characteristics by either their volume, size, or shapes would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to improve beam characteristics. 



Allowable Subject Matter
Claims 22-28 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach: wherein the thickness profile varies as a function of position in both the first beam angle direction and the second beam angle direction; and/or wherein the first thickness profile is calculated from the breast class x-ray path length profile to compensate for intensity variations of the measured signal at the detector resulting from differences in path length as a function of position in the first beam angle direction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884